This suit is being considered in connection with that of Bessemer Bar Association v. Fitzpatrick, post, p. 663,196 So. 733, on original hearing involving kindred questions.
We adhere to the opinion as heretofore approved and adopted in this case, but wish to make clear the distinction between the two cases.
The opinion here is to be understood in connection with the facts of this case. It is not one in which a person, not a licensed lawyer, has appeared in court representing a party to a cause on trial, or otherwise holds himself out as being engaged in the practice of law. When so, he is in contempt not only of the court in which he so appears, or has territorial jurisdiction over him, but also of the higher *Page 659 
court of general jurisdiction with supervisory power over that in which he thus illegally appears as fully discussed in the case of Ex parte Bessemer Bar Association, supra. In such situation the court of general jurisdiction has the power to cite him for contempt in so doing, and hear and determine the effect of his conduct in that regard. The power which thus exists in that court under those circumstances to adjudge and punish for such a contempt is not the same power which obtains in respect to one who does not so appear in court or otherwise participate in a proceeding in court representing another, and does not hold himself out as a lawyer, but who sets himself up in the pursuit of a profession having distinctive characteristics, and not thought by him to be within the purview of the legal profession. Such a person is not in contempt of any court. If he is engaged in a profession without complying with the law so applicable, the duty breached is to the State and public, not to the courts nor to an individual. For the breach of such duty, the State should be the movant. The remedy is by quo warranto. When there is a breach of duty to the public, the remedy of quo warranto is available in the name of the State by any member of the public upon a compliance with the statute. Section 9929 et seq., Code.
Application for rehearing overruled.
All the Justices concur.